                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

LESLIE B. MONDUL,                               )
                                                )
                                                )
                 Plaintiff,                     )     Case No. 1:19CV00004
                                                )
v.                                              )     OPINION AND ORDER
                                                )
                                                )
BIOMET, INC., ET AL.,                           )     By: James P. Jones
                                                )     United States District Judge
                                                )
                 Defendants.                    )

      Mary Lynn Tate, Tate Law PC, Abingdon, Virginia, for Plaintiff; Dabney J.
Carr, IV, Troutman Sanders LLP, Richmond, Virginia, and Matthew T. Albaugh
and Erica K. Drew, Faegre Baker Daniels LLP, Indianapolis, Indiana, for
Defendants.

      In this diversity action, plaintiff Leslie B. Mondul brings claims of

negligence, gross negligence, and breach of express and implied warranty arising

out of a hip replacement surgery in which an allegedly defective device designed,

manufactured, marketed, and sold by the defendants was implanted in her hip.

Among other things, she seeks $20 million in punitive damages. One of the

defendants, Zimmer Biomet Holdings, Inc., has moved to dismiss the Complaint

against it for lack of personal jurisdiction. All of the defendants have moved to

dismiss or strike the claim for punitive damages. For the reasons that follow, I will

grant both motions.
                                           I.

      The relevant facts are contained in the Complaint and in the defendants’

motions and accompanying briefs and exhibits.

      On or about January 11, 2010, in Johnston Memorial Hospital in Abingdon,

Virginia, plaintiff Leslie B. Mondul underwent a right total hip replacement

surgery in which a M2A Magnum metal-on-metal implant was placed in her right

hip joint.    Mondul alleges that the implant was defectively designed and

manufactured, and as a result, it caused her severe pain, cardiac damage, tissue

damage, bone damage, pseudo tumors, and carbon and chromium intoxication,

among other things. On March 16, 2017, Mondul underwent surgery to remove

the M2A Magnum implant and replace it with a different device.

      Mondul alleges that until June 2015, the M2A Magnum implant was

designed, manufactured, marketed, and sold by defendant Biomet, Inc. and its

wholly    owned     subsidiaries,   Biomet        Orthopedics,   LLC;   Biomet   U.S.

Reconstruction, LLC; and Biomet Manufacturing Corp. She alleges that in June

2015, Zimmer Biomet Holdings, Inc. (“Zimmer”) purchased Biomet, Inc. “and/or”

merged Biomet, Inc. with Zimmer Inc. Compl. 3, ECF No. 1. 1 She alleges that

after June 2015, Zimmer directed and controlled all activities relating to the M2A

Magnum implant.


      1
          Zimmer Inc. is not a named defendant.
                                          -2-
      In her Complaint, Mondul brings claims of negligence, gross negligence,

and breach of express and implied warranty. Among other things, she seeks $20

million in punitive damages. Zimmer, a Delaware corporation with its principal

place of business in Indiana, has moved to dismiss the Complaint against it for lack

of personal jurisdiction. All of the defendants have moved to dismiss the claim for

punitive damages, or in the alternative, to strike the claim to the extent it exceeds

Virginia’s statutory cap on punitive damages. The motions are ripe for decision.

                                         II.

                            A.    Personal Jurisdiction.

      In order for a court to exercise personal jurisdiction over a nonresident

defendant, two requirements must be met. Owens-Illinois, Inc., v. Rapid Am.

Corp. (In re Celotex Corp.), 124 F.3d 619, 627 (4th Cir. 1997). First, a statute

must authorize service of process on the non-resident defendant. Id. Second, the

service of process must comport with the Due Process Clause. Id. Where the state

statute authorizing service of process is coextensive with the Due Process Clause,

the two requirements merge, and the proper inquiry is whether exercising personal

jurisdiction comports with the Due Process Clause. Id. at 627–28. Virginia’s

long-arm statute providing for service of process extends personal jurisdiction to

the extent permitted by the Due Process Clause. Young v. New Haven Advocate,

315 F.3d 256, 261 (4th Cir. 2002). Thus, the proper inquiry here is whether


                                         -3-
exercising personal jurisdiction over Zimmer comports with the Due Process

Clause.

           “A court’s exercise of jurisdiction over a nonresident defendant comports

with due process if the defendant has ‘minimum contacts’ with the forum, such

that to require the defendant to defend its interests in that state ‘does not offend

traditional notions of fair play and substantial justice.’” Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003) (quoting Int’l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The standard for determining

whether this requirement is met depends on whether the plaintiff seeks to establish

specific or general personal jurisdiction. See id.

       Specific jurisdiction exists where the defendant’s contacts with the forum

state provide the basis for the suit. Id. To determine if specific jurisdiction exists,

courts consider “(1) the extent to which the defendant purposefully availed itself of

the privilege of conducting activities in the State; (2) whether the plaintiffs’ claims

arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002). 2

       If the defendant’s contacts with the forum state are not the basis for the suit,

personal jurisdiction must arise from “the defendant’s general, more persistent, but

       2
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion unless otherwise indicated.
                                            -4-
unrelated contacts with the state.” Carefirst of Md., Inc., 334 F.3d at 397. General

jurisdiction exists when the defendant’s “affiliations with the State in which suit is

brought are so constant and pervasive as to render it essentially at home in the

forum State.” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014). When the

defendant is a corporation, “the paradigm forum for the exercise of general

jurisdiction” is its place of incorporation and principal place of business.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

      When a district court rules on a motion to dismiss for lack of personal

jurisdiction without conducting an evidentiary hearing or deferring ruling pending

receipt at trial of evidence on the jurisdictional issue, the plaintiff need only make a

prima facie showing of a sufficient jurisdictional basis in order to survive the

motion to dismiss. Owens-Illinois, Inc., 124 F.3d at 628. “In considering a

challenge on such a record, the court must construe all relevant pleading

allegations in the light most favorable to the plaintiff, assume credibility, and draw

the most favorable inferences for the existence of jurisdiction.” Id.

      Here, Zimmer argues that Mondul cannot establish specific or general

personal jurisdiction. With respect to specific jurisdiction, Zimmer argues that it

had no connection to the M2A Magnum device implanted in Mondul in January

2010. Specifically, Zimmer asserts that it did not design, manufacture, promote, or




                                          -5-
sell the implant at issue, and it had no ownership or control over Biomet, Inc. or its

subsidiaries at the relevant time.

       I find that Mondul has not sufficiently made a prima facie showing of the

existence of specific personal jurisdiction over Zimmer. Mondul has not shown

that any contacts with Virginia by Zimmer provide the basis for her Complaint.

Instead, Mondul’s claims arise out of the use of the M2A Magnum in her hip

replacement surgery in 2010, and Zimmer did not have ownership or control over

Biomet, Inc. and its subsidiaries until June 2015.              Thus, I cannot find that

Mondul’s claims arise out of any activity by Zimmer in Virginia or that exercising

specific personal jurisdiction would be constitutionally reasonable.

       With respect to general jurisdiction, Zimmer has shown that it is a Delaware

corporation with its principal place of business in Indiana, and thus it is not

essentially at home in Virginia. Zimmer also notes that “it is generally the case

that the contacts of a corporate subsidiary cannot impute jurisdiction to its parent

entity.” Saudi v. Northrop Grumman Corp., 427 F.3d 271, 276 (4th Cir. 2005).

       I find that Mondul has also failed to present a prima facie showing of the

existence of general jurisdiction over Zimmer. Zimmer is not incorporated in

Virginia, nor does it have its principal place of business in the state. 3 Moreover,


       3
          Zimmer also alleges that it is not registered to do business in Virginia, but in any
event, “the application to do business and the appointment of an agent for service to
fulfill a state law requirement is of no special weight” when the facts do not otherwise
                                             -6-
Mondul has not alleged any facts showing that Zimmer’s contacts with Virginia

are constant and pervasive. Although Mondul alleges that all the defendants were

agents of each other when carrying out the activities at issue, this could not have

been true of Zimmer until after June 2015.            Moreover, Mondul’s general

allegations that the defendants “met with orthopedic surgeons in cities throughout

the United States to promote the M2A Magnum” and they published marketing

brochures that “were given to doctors around the world to encourage them to use

the M2A Magnum” are insufficient to support a finding of general jurisdiction over

Zimmer in Virginia. Compl. ¶¶ 19, 22, ECF No. 1. Even inferring that some of

this conduct occurred after June 2015 and in Virginia, these allegations are

insufficient to make a prima facie showing of constant and pervasive contacts in

Virginia by Zimmer.

                               B. Punitive Damages.

      In Virginia, to sustain a claim for punitive damages in a personal injury case,

the plaintiff must demonstrate “negligence which is so willful or wanton as to

evince a conscious disregard of the rights of others, or malicious conduct.” Blakely

v. Austin-Weston Ctr. for Cosmetic Surgery L.L.C., 348 F. Supp. 2d 673, 678–79




show constant and pervasive contacts with the state. Ratliff v. Cooper Labs., Inc., 444
F.2d 745, 748 (4th Cir. 1971).
                                          -7-
(E.D. Va. 2004).4 Virginia law provides that “[i]n no event shall the total amount

awarded for punitive damages exceed $350,000.” Va. Code Ann. § 8.01-38.1.

       Although I find that the Complaint alleges sufficient facts in support of the

punitive damages claim at this stage, the $20 million demand exceeds the statutory

cap imposed by Virginia law. It is appropriate to strike claimed punitive damages

to the extent they exceed Virginia’s statutory cap of $350,000. Worley v. KIA

Motors Am., Inc., No. 1:01CV00102, 2001 WL 1517158, at *1 (W.D. Va. Nov. 28,

2001). 5

                                               III.

       For the foregoing reasons, it is ORDERED as follows:

       1.       Defendant Zimmer Biomet Holdings, Inc.’s Motion to Dismiss for

Lack of Personal Jurisdiction, ECF No. 8, is GRANTED and the claims against


       4
            In this diversity action, Virginia law applies.
       5
          State statutory caps on damages are substantive law that applies in federal courts
sitting in diversity. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 428–29 (1996).
However, the procedure for pleading damages in diversity cases is governed by the
Federal Rules of Civil Procedure. Univ. Med. Assocs. of Med. Univ. of S.C. v. Unum
Provident Corp., 335 F. Supp. 2d. 702, 709 (D.S.C. 2004). Thus, while there are state
trial court decisions that hold that the punitive cap pertains only to the amount that may
be ultimately recovered, and does not preclude the amount sought in a complaint, see,
e.g., Fid. Nat’l Title Ins. Co. v. Wash. Settlement Grp., LLC, 87 Va. Cir. 77, 95 (Va. Cir.
Ct. 2013), I do not find these opinions persuasive. If an element of damages cannot be
legally recovered, it cannot be pleaded. See Mitchell v. Lydall, Inc., No. 93-1374, 1994
WL 38703, at *4 (4th Cir. Feb. 10, 1994) (unpublished) (holding that district court did
not err in striking claim for punitive damages where complaint failed to state a claim in
tort under state law and state law precluded independent claims for punitive damages).

                                               -8-
said defendant are DISMISSED without prejudice. The Clerk shall terminate this

defendant on the docket;

       2.      The defendants’ Motion to Dismiss, or Alternatively Motion to Strike,

Plaintiff’s Punitive Damages Claim, ECF No. 10, is GRANTED; and

       3.      Any claim in the Complaint for punitive damages exceeding $350,000

is stricken.

                                               ENTER: June 26, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -9-
